In an action, inter alia, to recover damages for fraud, the defendants appeal from so much of an order of the Supreme Court, Nassau County (Saladino, J.), dated April 19, 1991, as denied their motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants assert, among other things, that the plain*573tiff’s allegations of fraud are insufficiently detailed to satisfy CPLR 3016 (b). We disagree. CPLR 3016 (b) "requires only that the misconduct complained of be set forth in sufficient detail to clearly inform a defendant with respect to the incidents complained of’ (Lanzi v Brooks, 43 NY2d 778, 780). It "is not to be interpreted so strictly as to prevent an otherwise valid cause of action in situations where it may be 'impossible to state in detail the circumstances constituting a fraud’ ” (Lanzi v Brooks, 43 NY2d 778, 780, supra, remittitur amended on other grounds 43 NY2d 947, quoting Jered Contr. Corp. v New York City Tr. Auth., 22 NY2d 187, 194). Given the nature of the allegations here, it would be impossible for the plaintiff to state the circumstances in more detail because, if the allegations are true, only the defendants would have knowledge of the details.
We have examined the defendants’ remaining contentions and find them to be without merit. Rosenblatt, J. P., Miller, Santucci and Joy, JJ., concur.